  Case 1:08-cr-00643-NLH Document 27 Filed 02/23/21 Page 1 of 1 PageID: 125




                        UNITED STATE DISTRICT COURT
                                        for the
                               DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA                           CRIMINAL NO: 08-00643-001

               V.

ANTHONY PACK


                                                   ORDER UNSEALING THE
                                                   PETITION FOR WARRANT

       This matter having come before the Court on application of the United States Probation

Office for an Order unsealing the Petition for Warrant for violation of the Conditions of

Probation/Supervised Release; and

       It Appearing that Warrant for Arrest has been returned executed; and

       It is on this   23   Day of         February ,        2021     , hereby,

ORDERED that Clerk is directed to UNSEAL the Petition for Warrant which was previously filed

under seal.




                                        s/ Noel L. Hillman

                                     The Honorable Noel L. Hillman
                                     United States District Judge
